Citation Nr: 1046512	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Mother-in-Law, Veteran's Daughter



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 
1967.  The Veteran died in November 1995.  The appellant seeks 
benefits as the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2006 by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional Office 
(RO).

The appellant requested a Travel Board hearing in connection with 
the current claim.  The hearing was scheduled and subsequently 
held in March 2008.  The appellant and other family members 
testified before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.
 
The appellant's claim was previously before the Board in July 
2008 and remanded at that time for additional evidentiary 
development, to include providing the appellant proper notice, 
obtaining the Veteran's terminal hospital records, and obtaining 
Social Security Administration (SSA) records as well as obtaining 
private treatment records from R. Rothenberger, M.D. and PMA 
Medical Specialists.  In light of the Board's decision to grant 
the benefit sought on appeal in full, the Board finds substantial 
compliance with the July 2008 remand order.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

While this appeal was pending, there was a change in law which is 
pertinent to the appellant's service connection claim for the 
cause of the Veteran's death.  On October 13, 2009, in accordance 
with authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish presumptions 
of service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam War Era, for ischemic 
heart disease.  While regulations to implement the Secretary's 
decision were pending, the Secretary, on November 20, 2009, 
directed the Board to stay action on all claims for service 
connection that could not be granted under current law but that 
potentially might have been granted based on the planned new 
presumptions of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam War Era.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
a presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam War Era.  See 75 Fed. Reg. 53,202 (Aug. 31, 
2010).  The final rule was effective August 31, 2010.  However, 
the rule was identified as a major rule and, thus, the 
implementation of the rule was subject to the provisions of the 
Congressional Review Act (CRA).  The CRA required an agency to 
wait 60 days before implementing a major rule to allow Congress 
the opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum noted that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims was lifted 
effective October 30, 2010.  The Board may therefore proceed with 
the adjudication of the appellant's claim of service connection 
for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran had active service from December 1965 to 
September 1967 with service in the Republic of Vietnam for which 
he was awarded a Combat Infantryman Badge.  Therefore, exposure 
to Agent Orange is presumed.

2.  The Veteran did not establish service connection for any 
disabilities during his lifetime.
  
3.  The Veteran died in November 1995 at the age of 50.  The 
original death certificate listed the immediate causes of death 
as acute coronary insufficiency and severe coronary 
atherosclerosis.  Huntington's chorea was listed under the 
heading "Other Significant Conditions."

4.  An amended death certificate issued in January 2008 listed 
the immediate cause of death as severe arteriosclerosis.  

5.  Although the Veteran was not diagnosed with or treated for 
acute coronary insufficiency, severe coronary atherosclerosis, 
and/or severe arteriosclerosis in service, ischemic heart 
disease, to include atherosclerotic cardiovascular disease, is a 
presumptive disease associated with exposure to Agent Orange 
under 38 C.F.R. § 3.309(e).   


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially 
contributed to by, a disability or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case contends that the Veteran's acute 
coronary insufficiency, severe coronary atherosclerosis, 
Huntington's chorea, and severe arteriosclerosis are related to 
the Veteran's period of active service and in particular, to his 
exposure to Agent Orange.

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that the 
Veteran died from a service-connected disability.  38 U.S.C.A. §§ 
1310, 1311 (West 2002).  Service connection for the cause of the 
Veteran's death can be established by showing that a service-
connected disability was either the principal cause of death or a 
contributory cause of death.  38 C.F.R. § 3.312 (2010).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  On the other hand, contributory cause of 
death is inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there is a causal connection.  38 C.F.R. § 
3.312(c).
  
Establishing Service Connection 

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).  If a chronic disorder such as organic heart 
disease is manifest to a compensable degree within one year after 
separation from service, it may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
appellant. 
  
The Board also notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or injury.  
In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found that 
while § 1154(b) relaxes the evidentiary burden for a combat 
veteran with respect to evidence of an in-service occurrence of 
an injury, it does not create a statutory presumption that a 
combat veteran's disease or injury is automatically service-
connected.  The Veteran must still provide competent evidence of 
a relationship between an injury in service and a current 
disability.

Service Connection and Agent Orange

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin or 
2,4-dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in an 
herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent during 
that service.  See also, 38 C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases and certain types of 
respiratory cancers, may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) shall 
become manifest to a degree of 10 percent or more at any time 
after discharge from service.  Id.  Thus, service connection may 
be presumed for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).

Even if the Veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that a veteran was not precluded under the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act from 
establishing service connection with proof of direct actual 
causation).  However, where the issue involves a question of 
medical causation, competent evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the Veteran in this case had a 
disability which was the result of Agent Orange exposure in 
service, the Board notes that the Veteran's service personnel 
records (SPRs) showed that he had active service from December 
1965 to September 1967 with service in the Republic of Vietnam 
for which he was awarded a Combat Infantryman Badge.  See DD Form 
214; September 1967 Air Travel Slip (showing the Veteran's 
departure from Long Binh, Vietnam to Travis Air Force Base, 
California).  Therefore, exposure to Agent Orange may be 
presumed.

However, the appellant must also show that the Veteran was 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e) to establish presumptive service connection based on 
exposure to Agent Orange.  It is important to note that the 
diseases listed at 38 C.F.R. § 3.309(e) are based on findings 
provided from scientific data furnished by the National Academy 
of Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between exposure 
to herbicides used in support of military operations in Vietnam 
during the Vietnam Era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 
2, 1999).  Reports from NAS are submitted at two-year intervals 
to reflect the most recent findings.  Based on input from the NAS 
reports, the Congress amends the statutory provisions of the 
Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary 
promulgates the necessary regulatory changes to reflect the 
latest additions of diseases shown to be associated with exposure 
to herbicides.

The list of diseases presumed to be associated with exposure to 
herbicides used in Vietnam during the Vietnam Era was expanded in 
2009 to include amyotrophic lateral sclerosis (ALS).  See 74 Fed. 
Reg. 57,072-57,074 (Nov. 4, 2009).  However, the appellant does 
not allege, nor does the record reflect, that the Veteran was 
diagnosed with or treated for ALS.

Recently, VA amended 38 C.F.R. § 3.309(e) to include ischemic 
heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The 
pertinent part of that amendment added the following to § 
3.309(e): "Ischemic heart disease (including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 
53202, 53216 (August 31, 2010). 

This amended rule applies to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  75 
Fed. Reg. 53202.  The amended rule is applicable in this case as 
the appellant's claim was pending before VA on that date.  

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease 
means any atherosclerotic heart disease resulting in clinically 
significant ischemia or requiring coronary revascularization.  
See 75 Fed. Reg. 53,205.  Ischemic heart disease is "an 
inadequate supply of blood and oxygen to a portion of the 
myocardium."  Id.  As indicated above, the new regulations 
specifically enumerate atherosclerotic cardiovascular disease as 
a form of ischemic heart disease, subject to the presumptive 
provisions.  

As the Veteran is presumed to have been exposed to herbicides in 
service and has developed a form of ischemic heart disease, 
diagnosed as acute coronary insufficiency, severe coronary 
atherosclerosis, and severe arteriosclerosis, the Board finds 
that service connection is warranted on a presumptive basis.  
Service connection for the cause of the Veteran's death is 
likewise warranted as the Veteran's service-connected ischemic 
heart disease, diagnosed as acute coronary insufficiency, severe 
coronary atherosclerosis, and severe arteriosclerosis, was the 
principal cause of the Veteran's death.  Accordingly, the 
appellant's claim of service connection for the cause of the 
Veteran's death is granted.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist appellants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The Board is granting in full the 
benefit sought on appeal in this case.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


